             Case 4:20-cv-00685-P Document 1 Filed 07/02/20                   Page 1 of 13 PageID 1
PETITION FOR WRIT OF IIABEAS CORPUS: 28 USC 62254 {Rev. 9lt0)
AÐOPTED tsY ALL FEDEF.,{L COURTS IN TEXÁ,S




                                   IN THE UNITED STATES DISTRICT COURT

                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                                FORT WCIRTH DIVISION




                                   PETITION FOR A WRIT OF HABEAS CORPUS BY
                                          A PERSON IN STATE CUSTODY



       PAUL DAVID STOREY                                            POLTINSKY UNIT
       PETITIONER                                                    CI]RRENT PLACE OF CONFINEMENT
       (Full name of Petitioner)


       vs.                                                         00999538
                                                                                      PRISONER ID NUMBER


       LORIE DAVIS
       RESPONDENT                                                                              CASE NUMBER
       (Ì.{ame of TDCJ Director, Warden, Jailor, or                          (Supplied by the District Court Clerþ
       authorized person having custody of Petitioner)



                                        INSTRUCTIONS - READ CAREFULLY

       l.      The petition must be legibly handwritten or typewritten and signed and dated by the Petitioner,
               under penalty of perjury. Any false statement of an important fact may lead to prosecution for
               perjury" Answer all questions in the proper space rn the form.

       2.     Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
              authorities. Any additional arguments or facts you want to present must be in a separate
              memorandum. The petition, including attachments, may not exceed 20 pages.

      _f_     Receipt of the $5.00 filing fee or a grant of permission to proceedinformø pauperis must occur
              before the court will consider your petition.

      4.      If you do not have the necessary filing fee, you may ask permission to proceed informa pauper-is.
              To proceed inþrma pauperis, ( I ) you must sign the declaration provided with this petition to show
              that you cannot prepay the fees and costs, and(2) if you are confined in TDCJ-CID, you must send
              in a certifiedln Forma Pauperis Data Sheet form from the institution in which you are confined.
              If you are in an institution other than TDCJ-CID, you mlrst send in a eertificate completed try an
              authorized of,ficer at your institution certifying the amount of money you have on deposit atthat
              institution. If you have access or have had access to enough funds to pay fhe filing fee, then you
              must pay the filing fee.
      Case 4:20-cv-00685-P Document 1 Filed 07/02/20                     Page 2 of 13 PageID 2

 5.     Onlyjudgments entered by one court may be challenged in a single petition.           A   separate petition
        must be filed to challenge a judgment entered by a different state court.

 6.     Include all of your grounds for relief and all of the facts tåat support each ground for relief in this
        petition.

 7.     Mail the completed petition and one copy to the U. S. District Clerk. The o'Venue List" in your unit
        law library lists all of the federal courts in Texas, their divisions, and the addresses for the clerk's
        offices. The proper court will be the federal court in the division and district in which yûu were
        convicted (for example, a Dallas County conviction is in the Northern District of Texas, Dallas
        Division) or where you are now in custody (for example, the Huntsville units are in the Southern
        Dishict of Texas, Houston Division).

8.      Failure to notify the court of your change of address could result in the dismissal of your case.


                                                 PETITION

\ühat are you challensins? (Check all that apply)

                A judgment of conviction or sentence, (Answer Questions               l-4,   5-12 S. 20-25)
                probation or deferred-adj udication probation.
               A parole revocation proceeding.                  (Answer Questions I-4, 13-14 &.20-25)
               A disciplinary proceeding"                       (Answer Questions I -4, 1 5-19 & 2A-25)
               Other:                                           (Answer Questions l-4, I0-II &,20-25)

.AII petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you are
presently serving, even if you are challenging a prison disciplinary action. (Note: If you are challenging
a prison disciplinary action, do not answer questions 1-4 with information about the disciplinary case.
Answer these questions about the conviction for the sentence you are presently serving.) Failure to follow
this instruction may result in a delay in processing your case.

t.     Name and location of the court (district and county) that entered the judgment of conviction and
       sentence that you are presently serving or that is under attack:

        Criminal District Court Number Three, Tarrant Countv, Texas



2.     Date ofjudgment of conviction: September 15, 2008

3.     Length of sentence: ÐCa1h

4.     Identifli the docket numbers (if known) and all crimes of which you were convicted that you wish
       to challenge in this habeas action: rc4ZZ04D Capital Murder




                                                      ,.'
      Case 4:20-cv-00685-P Document 1 Filed 07/02/20                           Page 3 of 13 PageID 3

Judgment of Conviction or Sentence. Probation or Deferred-Adjudication Pnobation:

5.      l\Ihat was your plea? (Check      one)     ¿ Not        Guilty         ftrilty           Nolo Contendere

6.      Kind of trial: (Check      one)    ¿   Jurf             Judge Only

7.      Did you testify at trial?         Yes /       No

8.      Did you appeal the judgment of         conviction? r' Yes              No

9.      If you did appeal, in what appellate court did you file your direct appeal? Texas Cou{ of

        Criminal Appeals                                        Cause Number   (ifknown): AP-76,01 I

        What was the result of your direct appeal (affirmed, modified or reversedfgffirmed

        What was the date of that decision? October 6,201A

        Ifyou filed a petition for discretionary review after the decision ofthe court of appeals, answer the
        following:

        Grounds raised: N/A




        Result: N/A

       Date of result: N/A                                      Cause Number   (if known): NIA

       If you filed a petition far a writ of certiorari with the United States        Supreme Court, answer the
       following:

       Result: writ denied

       Date of result: April 4, 2A7I

10.    Other than a direct appeal, have you filed anypetitions, applications or motions from this judgment
       in any court, state or federal? This includes any state applications for a writ of habeas corpus that
       you may have    filed. / Yes           No

11.    If your answer to   10 is   "Yes," give the following information:

       Name of court: Criminal District Court No. Three, Tawant County, Texas

       Nature ofproceeding: State Writ ofHabeas Corpus

       Cause nurnber   {if known): C-3-ûCI9A76-1t422û4-A Court of Criminal,Appeals WR-75,828-01



                                                       I
                                                      --)   -
      Case 4:20-cv-00685-P Document 1 Filed 07/02/20                    Page 4 of 13 PageID 4

        Date (rnonth, day and year) you filed the petition, application or motion as shown by a fîle-stamped
        date from the particularcourt: I{4y 2 6, AtlÙ


        Groundsraised: See Attached Continuation Document




        Date offinal decision: June 15. 2011

        What was the decision? Relief Denied

        Name of court that issued the final decision: Texas Court of Criminal Appeals

        As to any second petition, application or motion, give the same information:

        Narne of court: Criminal District Court No. Three, Tarrant County, Texas

        Nature ofproceeding: Subsequent State Writ of Habeas Corpus

        Cause number     (if known):   Texas Court of CriminalAppe4lq Cause Number 75,828-A3

        Date (month, day and year) you filed the petition, application or motion as shown by a file-stamped
        date from the particular court:
        March 31.2017

       Groundsraised: Petitioner's Eighth and Fourteenth Amendment riehts were violated when the

        State suppressed favorable evidence and lied to the iury durine final arsuments of the fcont.)

       Date of final decision: October        2,2019

       What was the decision? The state district iud          ted relief, but lcont.

       Name of court that issued the final decision: Texas Court of Criminal Appeals

       If you      filed more than two petítions, applications or motions, please attach an ødditional
                have
       sheet of paper and give the same inþrmation about each petitíon, applícatíon ar motion.

12.    Do you have any future sentence to serve after you finish serving the sentence you are attacking in
       this   petition? Yes /             No

       (a)      If your answer is "Yes," give the name and location cf the court that imposed the sentence
                to be served in the future:




       (b)      Give the date and length of the sentence to be served in the future:




                                                       -+-
                                                        ^
    Case 4:20-cv-00685-P Document 1 Filed 07/02/20            Page 5 of 13 PageID 5



 GROUNÐS RAISED          lN FIRST STATE WRIT: (P.4): lneffective assistance of            trial

 counsel; race motivated peremptory jury strikes by state; unconstitutional limitation of

 defense voir dire of prospective jurors; Texas death penalty statute and procedure are

 unconstitutional.


 GROUNDS RAISED AS TO ANY SECOND PETITION: (P.4): punishment stage of the

proceedings.


WHAT WAS THE DECISION?: (P. 4). he was overruled by the Texas Court of Criminal

Appeals in a per curiam opinion with three dissents. The merits of these claims were

found to be meritorious by the state district judge but were not reached by the Court of

Criminal Appeals who denied the writ on procedural grounds. Petitioner has filed a

separate motion under the all writs act, attacking the failure of the Court of Criminal

Appeals to reach the merits and asking this Court to remand to the Court of Criminal

Appeals to address the merits. Petitioner has also filed a motion pursuant to Rule 6û(b),

Fed. R. Civ. Pro. regarding his first in time 52254.

lF YOU HAVE FILED MORE THAN TWO PETITIONS: (P. 4). After the first state writ was

denied, Petitioner filed a first in time, $2254 in federal district court in Fort Worth, Texas

on June 14, 2412, cause number 4:1 't -CV-00433-Y, carrying forward the grounds alleged

in the first state writ. The grounds raised were ineffective assistance of trial counsel

(failure to investigate mitigating evidence), a Batson violation, and the unconstitutionality

of the Texas death penalty statute. That $2254 was denied. Writ of Certiorari was denied

by the United States Supreme Court on October 7,2015. Petitioner has also filed a Rule

60(b) Motion with regard to the first in time $2254.
   Case 4:20-cv-00685-P Document 1 Filed 07/02/20                      Page 6 of 13 PageID 6
       (c)        Have you filed, ordo you intendto file, anypetition attackingthe judgrnent forthe sentence
                  you must serve in the   future? Yes             No

Parole Revocation:

13.    Date and location of your parole revocation:

14.    Have you filed any petitions, applications or motions in any state or federal court challenging your
       parole    revocation? Yes               No

       If your answer is "Yes," cornplete Question     11 above regarding your parole revocation.

Disciplinary Proceedings:

15.    For your original conviction, was there a finding that you used or exhibited a deadly weapon?
         Yes               No

16.   Are you eligible for release on mandatory     supervision? Yes              No

17.   Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:



      Disciplinary case number:

      What was the nature of the disciplinary charge against you?

18.   Date you were found guilty of the disciplinary violation:

      Did you lose previously eamed good-time        days? Yes               No

      lf your answer is "Yes," provide the exact number of previously earned good-time days that were
      forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:


      Identify all other punishment irnposed, including the length of any punishrnent, if applicable, and
      any changes in custody status:




19.   Did you appeal the hnding of guilty through the prison or TDCJ grievance procedure?
        Yes          No

      If your answer to Qr.lestion 19 is'"Yes," answer the fullowing:

      Step   1   Result:

                 Date of Result:

                                                    -5-
     Case 4:20-cv-00685-P Document 1 Filed 07/02/20                   Page 7 of 13 PageID 7
        Step 2 Result:

               Date of Result:

AII petitioners must answer the remaining questions:

20.    For this petition, state every ground on which you claim that you are being held in violation of the
       Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
       ground. If necessary, you may aftach pages stating additional grounds and facts supporting them.

       CA-UTION: To proceed in the federal court, vou must ordinarilv first exhaust your available state-
       court remedies on each ground on which you request action bv the federal court. Also, if vou fail
       to set forth all the grounds in this petition. you may be barred from presenting additional qrounds
       at a later date.

A.     GROUND ONE: SEE ATTACTIED CONTINUATION DOCUMENT



       Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

       The victim's parents, Dr. and Glenn Cherry, informed the trial prosecutors, long before trial

       that they were opposed to the death penalty and that they did not want the Petitioner to receive

       the death penalty. The prosecutors hid that fact from Petitioner's trial lawyers, appellate and

       writ lawyers, and from the undersigned counsel. At trial during punishment, the prosecutors

       argued falsely to the jury that the victim's family wanted the jury to return a death (continued)

B.     GROUNDTWO: SEE ATTACF{ED CONTINUATION DOCUMENT



      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

       The victim's parents, Dr. and Glenn Cherry, informed the trial prosecutors, long before trial

       that they were opposed to the death penalty and that they did not want the Petitioner to receive

       the death penalty. The prosecutors hid that fact from Petitionels trial lawyers, appellate and

      writ lawyers, and from the undersigned counsel. At trial during punishment, the prosecutors

      argued falsely to the jury that the victim's family wanted the jury to return a death (continued)




                                                   -6-
   Case 4:20-cv-00685-P Document 1 Filed 07/02/20          Page 8 of 13 PageID 8


A. GROUNÐ ONE (p. 6): The State of Texas denied Applicant his ríght to Due Process

under the Fourteenth Amendment to the Constitution of the United States by arguing

aggravating evidence the prosecution knew to be false.




SUPPORTING FACTS (P.        6):   sentence. The prosecutors further attempted to cover up

their misconduct by perjuring themselves at the state writ hearing.




B. GROUND TWO (p. 6): The prosecution introduced false evidence, thereby depriving

Mr. Storey of a fair punishment trial and in violation of the Fourteenth Amendment to the

Constitution of the United States.




SUPPORTING FACTS (p. 6): sentence. The prosecutors further attempted to cover up

their misconduct by perjuring themselves at the state writ hearing.
      Case 4:20-cv-00685-P Document 1 Filed 07/02/20                   Page 9 of 13 PageID 9

C.       GRÛUNDTI{REE:         SEE ATTACHËD CONTINUATION DOCUMENT




        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

         The victim's parents, Dr. and Glenn Cherrv, informed the trial prosecutors, long befbre trial

         that they were opposed to the death penalty and that they did not want the Petitioner to receive

         the death penalty. The prosecutors hid that fact from Petitioner's trial lawyers, appellate and

         writ lawyers, and from the undersigned counsel. At trial during punishment, the prosecutors

        argued falsely to the iury that the victim's family wanted the jury to return a death (continued)

D"      GROUNDFOUR: SEE ATTACHED CONTINUATION DOCUMENT



        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        The victim's parents, Dr. and Glenn Cherry, informed the trial prosecutors, long before    trial

        that they were opposed to the death penalty and that they did not want the Petitioner to receive

        the death penalty. The prosecutors hid that fact from Petitioner's trial lawyers, appellate and

        writ lawyers, and from the undersigned counsel. At trial during punishment, the prosecutors

        argued falsely to thejury that the victim's family wanted the.jury to return a death (continued)

21.     Relief sought in this petition: A new trial on punishment




                                                    -7-
  Case 4:20-cv-00685-P Document 1 Filed 07/02/20          Page 10 of 13 PageID 10



C. GROUND THREE {p. 7}: The State of Texas denied Applicant his rightto Eue Frocess

under the Fourteenth Amendment to the Gonstitution of the UnÍted States by suppressing

mitigating evidence.




SUPPORTING FACTS (p" 7l: sentence. The prosecutors further attempted to cover up

their misconduct by perjuring themselves at the state writ hearing"




D. GROUND FOUR (p. 7l: By arguing false aggravating evidence and suppressing

mitigating evidence, the State of Texas has rendered the death sentence unreliable under

the Eighth and Fourteenth Amendments to the Constitution of the United States.




SUPPORTING FACTS (p, 7): sentence. The prosecutors further attempted to cover up

their misconduct by perjuring themselves at the state writ hearing.
  Case 4:20-cv-00685-P Document 1 Filed 07/02/20                      Page 11 of 13 PageID 11

22.    Have you previously filed a federal habeas petition attacking the same conviction, parole revocation
       or disciplinary proceeding that you are attacking in this petition? ¿        Yes            I
                                                                                                  No
       If your answer is "Yes," give tlie date on which eaçh petition was filed and the federal court in
       which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
       dismissed with prejudice, or (c) denied.

       June 14" 2012 - denied-This is a second in time, initial sec. 2254.    It   is not a "second or

       successive" sec.2254 within the meanine of 28 U.S.C. sec.2244"

       Ifyou previously filed a federal petition attacking the same conviction and such petition was denied
       or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a second
       petition, as required by 28 U.S.C. ç 2244(b)(3) and (4)?          Yes ¿ No
23.    Are any of the grounds listed in question 20 above presented for the first time in this petition?
         Yes ¿ No
      If your answer is 'oYes,"state briefly what grounds are presented for the first time and give your
      reasons for not presenting them to any other court, either state or federal.




24.   Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
      state or federal, for the judgment you are challenging? Yes           ¡ No
      If "Yes," identify each type of proceeding that is pending (i.e., direct appeal, art. II.A7 application,
      or federal habeas petition), the court in which each proceeding is pending, and the date each
      proceedingwas filed.




25.   Give the name and address, if you know, of each attorney who represented you in the following
      stages of the judgment you are challenging:

      (a)    Atpreliminaryhearing: William Ray and Larry Moore, Ft. Worth, TX 761

      (b)    Atarraignmentandpleat same as above

      (c)    At trial: same as above

      (d)    At sentencing: same as above

      (e)    Onappeal: John Stickels,726 North Fielder Road, Arlington, TX 76012

      (f)    In anypost-convictinnproceeding: Roben Ford (deceased)& Mike Ware,Ft Worth"                 'IX


                                                   -8-
  Case 4:20-cv-00685-P Document 1 Filed 07/02/20                                          Page 12 of 13 PageID 12

         (g)          ûn   appeal from any ruiing against you in a post-conviction proceeding:

                      Robert Ford (deceased) & Mike Ware, 300 Burnett St., Suite 160, Ft. Worth,                              TX 76Wz

Tirneliness of Petition:

26.      If your judgment ofconviction, parole revocation or disciplinary proceeding became final over one
         year ago, you must explain why the one-year statute of limitations contained in 28 U"S.C . ç 2244(d)
         does not bar your petition.t

          The factual predicate of the claims presented could not have been discovered through

         reasonable dilisence orior to Januarv 4- 2017 . A orooerlv filed aoolication for the State

         post-conviction review was filed on March 3I,2Al7 tolling the statute until it was denied on

         October 2,2AI9. Totals to under one year.




             '   Th" Antit"rrorism and Effective Death Penalty Act of 1996 ('AEDPA), as contained in 28 U.S.C. g 2244(d),
  provides in part that:

            (l)         A one-year period oflimitation shall apply to an application for a r¡rit ofhabeas corpus by a person in
                        custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                        (A)       the date on which the judgment became final by the conclusion of direct review or the expiration     of
                                  the time for seeking such review;

                        (B)       the date on which the impediment to filing an application created by State action in violation of the
                                  Constitution or laws of the United States is removed, if the applicant was prevented from filing by
                                  such State action;

                        (C)       the date on which the constitutional right asserted was initially recognized by the Supreme Court,   if
                                  the right has been newly recognized by the Supreme Court and made retroactively applicable to
                                  cases on collateral   review; or

                        (D)       the date on which the factual predicate ofthe claim or claims presented could have been discovered
                                  tbrough the exercise ofdue diligence.

            (.2\        The time during which a properly filed application for State post-conviction or other collateral review with
                        respect to the pertinentjudgment or claim is pending shall not Lre counted toward any period oflimitation
                        under this subsection.




                                                                     -9-
  Case 4:20-cv-00685-P Document 1 Filed 07/02/20                         Page 13 of 13 PageID 13

        Wheref<rreo Petitioner prays that the Csurt grant him the relief to which he may be entitled.




                                                            Signature of Attorney    (if any)




        I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

                                                            (month, day,year).


       Executed (signed)    on ,&   * &y* & ú€-ß                           (date).




                                                            ignature of Petitioner


Petitioner'scurrentaddress:   ?f"r'r¿ Z rát U                   .'* €,K74-éfn SSrLfe¿*á,




                                                    -1fJ-
